Exhibit 10.19 to 2008 10-K

AMENDMENT TO

CONVERGYS CORPORATION RETIREMENT AND SAVINGS PLAN

(EGTRRA RESTATEMENT)

The Convergys Corporation Retirement and Savings Plan is hereby amended in the
following respect:

A new section 1.3.2 is added reading as follows:

1.3.2 Effective April 10, 2008, the account balances of certain Plan
Participants who were previously employed by G&A Staffsourcing Inc. under the
G&A Staffsourcing Inc. Multiple Employer 401(k) Plan (“G&A Plan”) were
transferred to the Plan. As of the transfer date, the terms of the Plan shall
govern, in all respects, including but not limited to the investment, withdrawal
and distribution of, the amounts transferred from the G&A Plan.

IN WITNESS WHEREOF, Convergys Corporation has hereunto caused its name to be
subscribed this 23rd day of December, 2008.

 

CONVERGYS CORPORATION By:   /s/ Patrick Dearing Title:   Sr. Director, Global
Benefits